        Case 2:20-cv-01257-MSG Document 24 Filed 01/18/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF PENNSYLVANIA

____________________________________
LUIS ANGEL SIERRA                    |           Case Number 2:20-cv-01257-MSG
      Plaintiff                      |
                                     |
             vs.                     |
                                     |
EXPERIAN INFORMATION                 |
SOLUTIONS, INC., et. al.             |
      Defendants                     |
____________________________________|

                             STIPULATION OF DISMISSAL

        IT IS HEREBY STIPULATED AND AGREED, by and between the Plaintiff, LUIS
ANGEL SIERRA, and the defendant, CELLCO PARTNERSHIP d/b/a VERIZON WIRELESS,
that the above entitled action is hereby dismissed with prejudice as to CELLCO PARTNERSHIP
d/b/a VERIZON WIRELESS, and without attorney’s fees and costs against any party, pursuant to
Rule 41(a) of the Federal Rules of Civil Procedure.


                                                        Vullings Law Group, LLC

                                                 BY:    /s/ Brent F. Vullings_____________
                                                        Brent F. Vullings, Esq.
                                                        Attorney for Plaintiff
                                                        Luis Angel Sierra


                                                        Reilly McDevitt & Heinrich PC

                                                 BY:    /s/ Christine J. Viggiano__________
                                                        Christine J. Viggiano, Esq.
                                                        Attorney for Defendant
                                                        Cellco Partnership d/b/a Verizon
                                                        Wireless


                                                        IT IS SO ORDERED.


                                                        _____________________________
                                                                                J.
